PER CURIAM.
Darryl Allmond appeals the district court’s order granting Defendants’ motions to dismiss. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Allmond v. Royal Ins. Co. of America, No. CA-01-1468 (E.D. Va. filed Dec. 7, 2001; entered Dec. 11, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.